Citation Nr: 1646272	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-16 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Osborne Powell, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from November 2009, April 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In June 2014, the Veteran testified before a Decision Review Officer in Columbia, South Carolina.  A transcript of that hearing is of record.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.

2.  New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss disability has been received.

3.  In an unappealed July 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinnitus.

4.  New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received.

5.  In an unappealed March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus.

6.  New and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus has been received.

7.  The most competent credible evidence of record reflects that the Veteran does not have diabetes and has not had diabetes during the pendency of his claim.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2004 RO decision that denied service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2015).  

2.  Evidence received since the July 2007 RO rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.  

3.  Evidence received since the March 2004 RO rating decision that denied service connection for diabetes mellitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.  

4.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Service connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Service Connection for Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


New and Material Evidence (NME)

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME - Bilateral Hearing Loss Disability

The Veteran's claim for entitlement to service connection for bilateral hearing loss disability was denied by the RO in a November 2004 rating decision because the RO found that the Veteran did not have a diagnosis of hearing loss disability, a worsening of threshold levels in service, or a positive nexus opinion relating the claimed disability to service. 

Evidence added to the record since the November 2004 rating decision

The claims file now includes evidence of bilateral hearing loss disability for VA purposes.  An October 2011 VA examination report notes left ear hearing loss disability based on threshold levels.  A June 2015 VA audiology consult reflects a word recognition score of 88 percent for the right ear and 92 percent for the left ear.  

The record also reflects a negative nexus opinion (See October 2011 VA examination report), VA clinical records which reflect essentially normal hearing (See January 2007 record), ear infections and wax build-up, a contention of hearing loss since approximately 1986, normal right ear hearing and a clinical opinion of exaggerated claims of hearing loss, and a contention that the Veteran has noticed gradual hearing loss since at least 2005 (See June 2015 VA record).  

It also includes the Veteran's contention that he has hearing loss due to "repeated exposure to gunfire on the rifle range (See February 2007 and November 2010 VA Forms 21-4138), the statement of the Veteran's spouse that the Veteran has hearing loss (See November 2010 statement), the arguments of the Veteran's representative, which include reference to an Army technical bulletin regarding noise exposure and an excerpts from Noise and Military Service, Implications for Hearing Loss and Tinnitus (2006), and reference to helicopter noise exposure. 

The Veteran testified at the September 2016 Board hearing that he had a lack of hearing protection around helicopters in service, that he was a rifle range instructor for two to three years with sponge ear plugs in service, that he had ringing in his ears in service, and that he knows that he had hearing loss in service because his wife told him that he had to have a loud volume for music and the television.

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the clinical evidence of hearing loss disability, and the Veteran's contentions which are presumed credible for purposes of reopening, the Board finds that new and material evidence has been received.

NME - Tinnitus

The Veteran's claim for entitlement to service connection for tinnitus was denied by the RO in a July 2007 unappealed rating decision because the RO found that there was no evidence of tinnitus in service and no clinical evidence of tinnitus post service.  In 2010, the Veteran filed a claim to reopen the previously denied claim.

The claims file included a September 2003 VA clinical record for when the Veteran was seen for light-headedness and passing out that reflects that he "had no history of tinnitus".  An October 2006 VA audiology record reflects that the Veteran reported intermittent tinnitus for five years, and hearing loss for twenty years.  He also reported post service occupational noise exposure for 22 years without hearing protection.

Evidence added to the record since the July 2007 rating decision

An October 2007 VA record reflects that the Veteran reported ringing in the ears.  

An October 2011 VA examination report reflects that the Veteran's tinnitus is at least as likely as not related to his hearing loss. 

The Veteran testified at the 2016 Board hearing that his ringing in the ears began in 1974 or 1975.

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the Veteran's statement as to ringing in the ears in service, which is presumed credible for purposes of reopening, the Board finds that new and material evidence has been received.

Diabetes Mellitus

The Veteran's claim for entitlement to service connection for diabetes was denied in by the RO in a March 2004 unappealed rating decision because the RO found that there was no competent credible evidence that the Veteran was entitled to presumptive service connection based on the location of his service, and no evidence of diabetes in service.  

An October 2004 cardiology note reflects that the Veteran had a family history which was positive for diabetes in that his mother had it.  It was noted that the Veteran does not have diabetes.  A January 2005 cardiology note reflects that the Veteran denies diabetes.

VA clinical records reflects glucose levels of 72 (November 1998) 77 and negative finding (October 2002), 86 and negative finding (June 2003), 103 (October 2004), negative finding (December 2004), and negative finding (April 2005).

Evidence added to the record since the March 2004 rating decision

The claims file includes an April 2002 VA clinical record which reflects that the Veteran's mother had diabetes, but that the Veteran had no history of diabetes.  A September 2003 VA clinical record for when the Veteran was seen for light-headedness and passing out.  It was noted he had no history of diabetes.  He was diagnosed with syncope.  (Although these records are dated prior to the 2004 rating decision, they do not appear to have been considered by the RO.)

The Veteran testified at the June 2014 DRO hearing that he has been diagnosed with diabetes for "quite some time" but was not on medication for it.  He also testified that while in service, he was in Vietnam, helping evacuate the embassy in Saigon.  

A February 2015 VA examination report reflects that the Veteran does not have diabetes.

The Veteran testified at the 2016 Board hearing that he frequently has blood sugar levels that go above the normal level but it has not gotten to the level of being diagnosed as diabetes.

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the Veteran's statement at the DRO hearing that he had been diagnosed with diabetes, which is presumed credible for purposes of reopening, the Board finds that new and material evidence has been received.


Reopened Claim - Service Connection for Diabetes

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis because the RO previously reopened the claim and addressed the merits of the claim in its March 2015 statement of the case.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board finds for the reasons noted below, that service connection for diabetes mellitus is not warranted.

There is no competent credible evidence of record which supports a finding that the Veteran has diabetes.  As noted above, a February 2015 VA examination report reflects that the Veteran does not have diabetes.

The Veteran's attorney has extensively argued that the Veteran had service in Vietnam and should therefore, be granted service connection for diabetes.  However, the Board need not make a finding as to whether the Veteran had service in Vietnam because there is no competent credible evidence that the Veteran has had diabetes during the pendency of his claim.

The Board acknowledges that in its 2004 rating decision which originally denied service connection, the RO stated that the Veteran's earliest evidence of diabetes was in 2003; however, this appears to have been based on the Veteran's contention alone without any actual competent clinical evidence of such a diagnosis.

The Veteran contends that in 2003, he was involved in a motor vehicle accident due to feeling light-headed.  He contends that it was due to his blood sugar level.  However, the clinical evidence does not support such and does not support a diagnosis of diabetes at any time during the pendency of the Veteran's claim.  A November 2003 VA clinical record reflects that examination was "suggestive that there may be an element of orthostasis in the setting of chronic bradycardia because he reports symptoms on standing.  Patient was counselled to rise slowly from a supine or seated condition.  Drink plenty of water.  At the moment he should not drive or operate power machinery climb at heights or stand near open flames."  The report is entirely negative for a history of, or diagnosis of, diabetes.  
 
As noted above, the records reflect that the Veteran has no history of diabetes, did not have diabetes, and/or he has denied diabetes (e.g. See October 2004 and January 2005 VA records.)

The Veteran has not been shown to have the experience, training, or education necessary to make a competent diagnosis or an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of diabetes.  
The Board finds that such a diagnosis falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

While a Veteran is generally competent to report what he has been told by a clinician, the "connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Finally, the Board also notes that he has provided inconsistent statements as to whether he has actually been diagnosed with diabetes and most recently testified that he has not.  

In sum, the evidence of record does not support a finding that the Veteran has had diabetes during his claim (e.g. See 2015 VA examination report).  A service connection claim requires, at a minimum, medical evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  As there is no competent credible evidence of diabetes, service connection is not warranted.  Again, the Board will not address whether or not the Veteran had service in Vietnam as the claim is denied on a lack of a disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the claim is reopened and the appeal is allowed to that extent. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened and the appeal is allowed to that extent. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, the claim is reopened and the appeal is allowed to that extent. 

Entitlement to service connection for diabetes is denied.


REMAND

In McKinney v. McDonald, 28 Vet. App. 15 (2016), the Court held when the degree of hearing loss noted on a Veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111.  

An October 2011 VA examination report reflects the opinion of the examiner that the Veteran's hearing loss was not aggravated by service.  Based on the Veteran's entrance examination results, 38 C.F.R. § 3.385, and the Court's holding in McKinney, the Veteran had a preexisting hearing loss in the left ear but he is entitled to the presumption of soundness because it did not meet the level of a disability for VA purposes.  

The Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim for service connection for hearing loss, and tinnitus.

In rendering an opinion, the clinician should consider the pertinent evidence of record to include: a.) the Veteran's exposure in service to weapons noise on the range and also to incidental helicopter noise (ship logs note helicopters landing and touching down); b.) the Veteran's hearing acuity test results in 1974 (enlistment), January 1978, and February 1978 (separation); c.) the April 2002 VA record which reflects that the Veteran has "no hearing impairment"; d.) the September 2003 VA record which reflects that the Veteran had no decreased hearing and no history of tinnitus; e.) the November 2003 VA record which reflects that the Veteran's hearing was intact to finger rub testing; f.) the October 2006 VA audiology record which reflects that the Veteran had normal right ear hearing and mild high frequency hearing loss in the left ear, and an "exaggerated claim of hearing loss"; g.) the January 2007 VA record which reflects the examiner's opinion regarding suspect supratentorial overlay in the Veteran; h.) the October 2011 VA examination results; i.) the Veteran's 22 year post service occupational noise exposure (textile mill work) without hearing protection; j.) the Veteran's history of post service ear infections and ear wax build-up (see 2007 and 2011 VA records); k.) the October 2006 VA record which reflects that the Veteran reported the onset of his hearing loss in approximately 1986 and the onset of tinnitus in approximately 2001; and l.) the June 2015 VA audiology results.  

The clinician should not consider the Veteran's contentions as to an in-service onset date of noticeable hearing loss and tinnitus as the Board finds that they are less than credible and lack probative value as they are inconsistent with the other evidence of record.

As the evidence reflects that the Veteran's tinnitus is at least as likely as not related to his hearing loss, it is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss disability which is being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bilateral hearing loss disability and/or tinnitus which is causally related to active service.  For purposes of this examination, the examiner is advised that the Veteran's hearing in both ears should be presumed sound at service entrance.

In rendering opinion(s), the clinician should consider the pertinent evidence of record to include: a.) the Veteran's exposure in service to weapons noise on the range and also incidental helicopter noise; b.) the Veteran's hearing acuity test results in 1974 (enlistment), January 1978, and February 1978 (separation); c.) the April 2002 VA record which reflects that the Veteran has "no hearing impairment"; d.) the September 2003 VA record which reflects that the Veteran had no decreased hearing and no history of tinnitus; e.) the November 2003 VA record which reflects that the Veteran's hearing was intact to finger rub testing; f.) the October 2006 VA audiology record which reflects that the Veteran had normal right ear hearing and mild high frequency hearing loss in the left ear, and an "exaggerated claim of hearing loss"; g.) the January 2007 VA record which reflects the examiner's opinion regarding suspect supratentorial overlay in the Veteran; h.) the October 2011 VA examination results; i.) the Veteran's 22 year post service occupational noise exposure (textile mill work) without hearing protection; j.) the Veteran's history of post service ear infections and ear wax build-up (see 2007 and 2011 VA records); k.) the October 2006 VA record which reflects that the Veteran reported the onset of his hearing loss in approximately 1986 and the onset of tinnitus in approximately 2001, and l.) the June 2015 VA audiology results.  

The clinician should not consider the Veteran's contentions as to an in-service onset date of noticeable hearing loss and tinnitus as the Board finds that they are less than credible and lack probative value.

2.  Following completion of the above, readjudicate the issues of entitlement to service connection for bilateral hearing loss disability and/or tinnitus.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


